United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.P., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Richardson, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David Holdsworth, Esq., for the appellant
Office of the Solicitor, for the Director

Docket No. 07-123
Issued: August 10, 2007

Oral Argument July 10, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 17, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated July 27, 2006. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that an overpayment of
$59,204.42 was created from August 12, 1982 to September 6, 2003 for failure to deduct health
benefit insurance premiums; (2) whether the Office properly denied waiver of the overpayment;
and (3) whether the Office properly found that the overpayment should be collected by deducting
$400.00 from appellant’s continuing compensation payments.
FACTUAL HISTORY
The Office accepted that appellant sustained an acute lumbosacral strain and aggravation
of degenerative disc disease as a result of a February 3, 1978 lifting incident in the performance
of duty. He began receiving compensation for temporary total disability.

Appellant periodically submitted information relevant to receipt of compensation
benefits. The record indicates, for example, that appellant was divorced on January 10, 1989;
remarried on March 7, 1989 and divorced on November 30, 1992. He also provided information
regarding current dependants on CA-1032 forms.
In a letter dated October 8, 2003, the Office advised appellant of a preliminary
determination that an overpayment of compensation had occurred. The Office explained that
health benefit insurance premiums had not been deducted from his continuing compensation
payments from August 12, 1982 to September 6, 2003. The amount of the overpayment was
reported as $66,930.70. The Office also made a preliminary determination that appellant was not
at fault in creating the overpayment.
The record contains an undated, handwritten memorandum calculating the amount of the
overpayment. The memorandum referred to Blue Cross Blue Shield “Code 105” for the years
2002 and 2003 and “Code 102” for the years from 1982 to 2001. For each year an amount owed
for the claimant and the employing establishment was reported based on a periodic roll cycle.
The total amount for the period August 12, 1982 to September 6, 2003 was reported as
$66,930.70 for the employing establishment and $68,804.42 for the claimant.
Appellant requested a prerecoupment hearing before an Office hearing representative,
which was held on April 28, 2004. By decision dated July 22, 2004, the Office hearing
representative finalized the preliminary determination of a $66,930.70 overpayment. The
hearing representative denied waiver of the overpayment based on the financial evidence of
record and determined the overpayment should be recovered by deducting $400.00 from
continuing compensation payments.
Appellant filed an appeal with the Board. By order dated March 27, 2006, the Board
granted the Director’s motion to remand to clarify the amount of the overpayment. In a letter
dated June 21, 2006, the Office advised appellant that the amount of the overpayment was
$68,804.42, minus $9,600.00 already paid, or $59,204.42. The Office included a calculation of
the overpayment based on the prior handwritten memorandum. For the year 2001, the Office
noted, “$278.64 x 13 periodic roll cycles” or a total owed of $3,622.32 for this period. No
explanation of insurance codes or other information was provided. The Office requested that
appellant submit current financial information.
By decision dated July 27, 2006, the Office determined that an overpayment of
$59,204.42 was created from August 12, 1982 to September 6, 2003. The Office denied waiver
of the overpayment, finding that appellant had not submitted current financial information.
Appellant was advised the overpayment would be recovered by deducting $400.00 from
continuing compensation payments.
LEGAL PRECEDENT
The regulation of the Office of Personnel Management (OPM), which administers the
Federal Employee Health Benefits (FEHB) Program, provides guidelines for the registration,

2

enrollment and continuation of enrollment for federal employees. In this connection, 5 C.F.R.
§ 890.502(b)(1) provides:
“An employee or annuitant is responsible for payment of the employee’s share of
the cost of enrollment for every pay period during which the enrollment
continues. In each pay period for which health benefits withholdings or direct
premium payments are not made but during which the enrollment of an employee
or annuitant continues, he or she incurs an indebtedness due to the United States
in the amount of the proper employee withholding required for that pay period.”
ANALYSIS
In the present case, appellant does not contest that the compensation payments he
received from August 12, 1982 to September 6, 2003 failed to deduct for health benefit insurance
premiums. As noted above, when the proper employee withholding is not made during a period
of enrollment, the claimant incurs indebtedness. The Board finds that an overpayment of
compensation was created due to the failure to deduct health insurance premiums in this case.
Appellant does contest the amount of the overpayment. The Office determined that the
actual amount that should have been deducted from August 12, 1982 to September 6, 2003 was
$68,804.42. Since appellant had paid $9,600.00, the stated overpayment was $59,204.42.
With respect to the amount of the overpayment, the Office is required to provide a clear
explanation as to how the amount was calculated.1 The information provided by the Office
consisted of listing by year the amount owed by appellant, based on a specific amount for a
periodic roll cycle. The amounts reported were apparently based on the handwritten, undated
memorandum submitted to the record in October 2003. The Office failed to provide any relevant
information as to how these amounts were calculated and why the figures were correct based on
the factual history of the case. For example, the record clearly indicated that during the period
appellant received compensation his marital status had changed. A divorce decree indicated that
he was divorced as of November 30, 1992, and on subsequent CA-1032 forms appellant did not
claim dependants. The handwritten memorandum made brief reference to codes 102 and 105,
which are codes representing family coverage.2 The Office did not adequately discuss the
relevant factual history and explain why the specific amounts for health benefit deductions were
appropriate for a specific period of coverage.
The case will be remanded to the Office for proper findings with respect to the amount of
the overpayment in this case. After such further development as the Office deems necessary, it
should issue an appropriate decision on the overpayment issues. In view of the Board’s findings,
the remaining issues will not be addressed in this appeal.

1

See James Tackett, 54 ECAB 611 (2003); Sandra K. Neil, 40 ECAB 924 (1989).

2

See, e.g., Elmer C. Jones, Docket No. 04-917 (issued October 12, 2004).

3

CONCLUSION
The Office did not provide an adequate explanation as to the amount of the overpayment
and therefore the case is remanded for further development.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 27, 2006 is affirmed, in part as to the finding of
overpayment. The decision is set aside on the amount of the overpayment and the case
remanded for further action consistent with this decision of the Board.
Issued: August 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

